Matter of Nolan (2018 NY Slip Op 02534)





Matter of Nolan


2018 NY Slip Op 02534


Decided on April 12, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 12, 2018

[*1]In the Matter of JOHN B. NOLAN, an Attorney. 
(Attorney Registration No. 3059367)

Calendar Date: April 2, 2018

Before: McCarthy, J.P., Devine, Mulvey, Aarons and Rumsey, JJ.


John B. Nolan, West Hartford, Connecticut, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
John B. Nolan was admitted to practice by this Court in 1981 and lists a business address in Hartford, Connecticut with the Office of Court Administration. Nolan has applied to this Court, by affidavit sworn to January 2, 2018, for leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application by correspondence dated March 14, 2018.
In response to AGC's objections, however, Nolan has submitted a supplemental affidavit, sworn to March 20, 2018, which provides the required information that he omitted from his original affidavit (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a], Appendix E, Instructions [2]). Nolan has therefore cured the only identified deficiency in his
application (see generally Matter of Quigley, 151 AD3d 1541 [2017]). With AGC voicing no other substantive objection to his application, and having determined that Nolan is eligible to resign for nondisciplinary reasons, we grant the application and accept his resignation.
McCarthy, J.P., Devine, Mulvey, Aarons and Rumsey, JJ., concur.
ORDERED that John B. Nolan's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that John B. Nolan's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that John B. Nolan is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Nolan is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that John B. Nolan shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.